Case 2:20-cv-00508-BRM-JAD Document 1-16 Filed 01/15/20 Page 1 of 5 PagelD: 251

pee Ca Clee ltl)

 

Student Government Association Organizations are separated into classes |, Il, Ill, and IV. The class each organization Is classified as
etenaneG ; determines the budget they are given. If you cannot find one that interests you, start your own
Student Government Association

today! Further, we hope you use our sortable table to see when clubs and orgs meet by day of the week,

time, location and category.

 

Chartered Clubs & Organizations

    

Clubs and Organizations
Hed Hawk Ac stor .
; If you're looking to contact any organization, you can find them on HawkSyne
2 ar ent informat 7 .
inancial information

Class One Organizations es

 

ganizations

Student Life at Montclair (SLAM

Black Student Union (BSU)

Office Services

‘ Haitian Student Association (HSA)
Scholarships

Japan Club

- Latin American Student Organization (LASO)

Montclair State Dance Company

Montclair State Dietetics Organization (MSDO)

Montclair University Gamers (MUG)

- Montclair Filipino American Student Association (MUFASA)
= Newman Catholic Campus Ministry

- Players

- South Asian Student Association (SASA)

- Unified Asian American Student Organization (UAASO)

+ Video Production Club

Class Two Organizations ee

- Complexions

- Femvolution

- Justice for Education

- Ladies First

- Montclair State University Marketing Association

Muslim Student Association (MSA)

National Association for the Advancement of Colored People (NAACP)

- Native African Student Organization (NASO)

Compl. Ex. 16, Page 1 of 5
Case 2:20-cv-00508-BRM-JAD Document 1-16 Filed 01/15/20 Page 2 of 5 PagelD: 252

= Pre-Law Society

= Speaking Through Silence

= The Brotherhood La Hermandad
= The Physics Club

= Voices of Unity

Class Three Organizations ~

= Accounting Society
- Active Minds

= Animal Activists

Arab Student Association (ASA)

Biology Club

= Caribbean Student Organization (CaribSo)

Data Driven Student Alliance (DDSA)
= Environmental Club

Fashion Club

Feliciano Women in Business

'

= Future Educators Association
- German Club

= Global Medical Brigades

Habitat for Humanity
- Innovative Audio
= International Student Organization

Korean Student Association

= Management Club

+ Montclair State Dance Marathon

- Montclair State Food Systems

= Montclair State Bhangra

- Montclair State University Acapella

= Montclair State University Art Society
= Montclair State University Barbell Club
= Montclair State University Car Club

= Montclair State University History Club
= Montclair State University MUSE

= Montclair State University Pensa

- Montclair State University Pre-Dental Club

= Music Therapy Student Organization (MTSO)}

Multicultural Psychology Scholars (MPS)

Psychology Club

Spanish Club
= The Montclair State Petey Green Program

= YesSheCanCampaign

Compl. Ex. 16, Page 2 of 5
Case 2:20-cv-00508-BRM-JAD Document 1-16 Filed 01/15/20

Class Four Organizations

- American Medical Student Association
= Computer Club

= Medilife

Media Arts Mashup

Montclair State Love Your Melon Campus Crew

- Montclair State Veterans Network (Montclair State Vet Net)
= Montclair State University Blockchain Club

- Pre-Vet

- Rise Up

- The Champions Club

- Young Americans for Liberty

Club & Org Meeting Times — Fall 2019

Page 3 of 5 PagelD: 253

This table has been updated on September 5, 2019. Please check back every week for new additions!

Club | Weekday | Time [ Location |

90.3 WMSC-FM Radio Station Wednesday 3:30 School of Communication and

pm. Media, Room 1017

Active Minds Wednesday 2:30 University Hall, Room 2040
p.m.
American Medical Student Monday 4pm Center for Environmental and Life
Association Sciences,
Room 2017
Biology Club Wednesday 3:30 University Hall, Room 3004
p.m.
Black Student Union (BSU) Tuesday 4pm Student Center, Room 126
CaribSo Tuesday 5:30 Student Center, Room 126
p.m.
Chi Alpha Christian Fellowship Monday 7pm Machuga Heights,
Room 2508
Chi Alpha Christian Fellowship Thursday 7pm Machuga Heights, Room 2508
Complexions Tuesday 4pm Student Center, Room 419
Data Driven Student Alliance Wednesday 3pm Feliciano School of Business,
Room 211
Environmental Club Wednesday 3pm Center for Environmental
and Life Sciences, Room 110
Fashion Club Wednesday 3pm University Hall, Room 3009
Food Systems Club Wednesday 4pm University Hall, Room 3046

Classification |

Arts / Media

Other

Academics

Academics

Cultural

Cultural

Spirituality / Religion

Spirituality / Religion

Social

Academics

Academics

Arts / Media

Other

Compl. Ex. 16, Page 3 of 5
Case 2:20-cv-00508-BRM-JAD Document 1-16 Filed 01/15/20 Page 4 of 5 PagelD: 254

(HSA)

Hillel

History Club

International Student
Organization

Japan Club

Justice for Education

Korean Student Organization

LadiesFIRST

Latin American Student
Association (LASO)

MSU Acapella

MSU Acapella

MSU Muse

Montclair Animal Activists

Montclair State Car Club

Montclair State Dance Company

Montclair State Dance Marathon

Montclair State Dietetics
Organization

Montclair State Petey Greene
Program

Montclair State University
Pre-Dental Club

Montclair United Filipino
American Student Association
(MUFASA)

Montclair University Gamers
(MUG)

Muslim Student Association

National Association for
the Advancement of
Colored People

Native American Student
Organization (NASO)

Wednesday

Wednesday

Wednesday

Wednesday

Wednesday

Wednesday

Thursday

Wednesday

Tuesday

Tuesday

Friday

Tuesday

Wednesday

Wednesday

Wednesday

Tuesday

Wednesday

Wednesday

Thursday

Wednesday

Wednesday

Tuesday

Wednesday

Wednesday

Wednesday

3pm

4pm

3pm.

2:30
p.m

4pm.

2:30
p.m

8:30
p.m.

4418
pm.

3:30
p.m.

4pm.

3pm.

4pm

2:30
pm.

3pm.

9:30
pm.

8:30
pm

3pm

8:30
p.m.

3:30
p.m.

415
p.m.

8:30
pm

3pm

4pm.

4pm.

University Hall, Room 2026

University Hall, Room 2031

University Hall, Room 3006

University Hall, Room 2002

University Hall, Room 2021

University Hall, Room 2002

Feliciano School of Business,
Room 128

University Hall, Room 2012

Student Center, Rathskeller

Student Center, Room 417

University Hall, Room 1050

Student Center, Room 126

Feliciano School of
Business, Room 225

University Hall, Room 2010

Feliciano School of Business,
Room 114

Student Recreation Center,

Multipurpose Room

Dickson Hall, Room 172

University Hall, Room 1020

University Hall, Room 2046

University Hall, Room 2031

Center for Environmental
and Life Sciences (CELS)
Room 120

Student Center, Room 126

University Hall, Room 3013

University Hall, Room 2011

University Hall, Room 1050

Cultural

Spirituality / Religion

Academics

Cultural

Cultural

Politics / Activism

Cultural

Social

Cultural

Arts / Media

Politics / Activism

Arts/Media

Academics

Politics / Activism

Other

Arts / Media

Arts / Media

Academics

Other

Academics

Cultural

Social

Cultural

Cultural

Cultural

Compl. Ex. 16, Page 4 of 5
 

 

Case 2:20-cv-00508-BRM-JAD Document 1-16 Filed 01/15/20 Page 5 of 5 PagelD: 255

Newman Catholic Mass Sunday 8:30 Student Center, Cafe BRC Spirituality / Religion
p.m.
Newman Community Nights Tuesday 7pm Newman Center Spirituality / Religion
Players Monday 5:30 Student Center, Room 126 Arts / Media
pm.
Pre Vet/Animal Science Club Wednesday 2:30 Richardson Hall, Room 106 Academics
p.m.
Pre-Law Society Wednesday 3pm Feliciano School of Business, Academics
Room 310
Psychology Club Wednesday 2:30 University Hall, Room 2072 Academics
pm.
RecBoard Friday 2:30 Student Recreation Center Social
pm
Relay for Life Tuesday 8:30 University Hall, Room 2032 Community Service /
p.m. Philanthropy
Residence Hall Association Wednesday Bpm Dinallo Heights, Other
Multipurpose Room
Rise Up Wednesday 4:30 University Hall, Room 2013 Spirituality / Religion
pm.
South Asian Student Wednesday 3:30 University Hall, Room 2006 Cultural
Association (SASA) p.m.
Student Government Wednesday 3pm. Student Center, Room 411-414 Politics / Activism
Association
Student Life at Montclair Monday 4pm. Student Center, Rathskeller Social
(SLAM)
The Brotherhood La Hermandad = Wednesday 5:15 Student Center, Room 126 Cultural
p.m.
The Norma! Review Wednesday 8:30 University Hall, Room 2046 Arts / Media
p.m.
Unified Asian American Wednesday 3pm. University Hall, Room 1010 Cultural
Student Organization (UAASO)
Video Production Club Wednesday 3:30 Calcia Hall, Room 135 Arts / Media
p.m
Voices of Unity Monday 6pm. Student Center, Cafe B&C Spirituality / Religion
Young Americans for Liberty Friday 2:30 Dickson Hall, Room 276 Politics / Activism
pm
Montclair State University near
GOVERNMENT ASSOCIATION MONTCLAIR STATE POLICIES
© Normal Ave. Student Government Association About Montclair Copyright and Disclaimer
Moniclay, NJ OA03 Executive Branch Academics Title IX Information
OQ 973-655-4000 Legislative Branch Admissions Emergency/Pians
(1 Campus Map Judicial Branch Arts & Culture Notice of Non-Discrimination
Clubs and Organvations Athletics Annual Security Report
Student Life at Montclair (SLAM) Campus Life Middle States Accreditation
¥Hhcea Office Services Giving Website Privacy Notice

Scholarships

Compl. Ex. 16, Page 5 of 5
